Reversing.
Bob Bailey appeals from a judgment, sentencing him to one year in the penitentiary for stealing chickens. His plea was "not guilty."
The principal evidence against him was given by James Ferguson, who was indicted with Bailey, had pleaded guilty, and was returned from the penitentiary to testify in this case. Ferguson by his evidence is admittedly an accomplice. The failure to instruct on the evidence of an accomplice is one of the grounds upon which Bailey sought a new trial, and that is the sole ground upon which he seeks a reversal here. That is enough. See Hendrickson v. Com., 235 Ky. 5, 29 S.W.2d 646. The judgment is reversed. *Page 795